Exhibit 10.1

SECOND MODIFICATION AGREEMENT

THIS SECOND MODIFICATION AGREEMENT (“Agreement”) is dated to be effective as of
the 11th day of January, 2011 (“Effective Date”), by and between each of the
undersigned Lenders (“Lenders”); MANUFACTURERS AND TRADERS TRUST COMPANY, a New
York banking corporation in its capacity as Agent (“Agent”) for the Lenders;
LECROY CORPORATION, a Delaware corporation (“Borrower”); CATALYST ENTERPRISES,
INC., a California corporation, COMPUTER ACCESS TECHNOLOGY CORPORATION, a
Delaware corporation, and LECROY LIGHTSPEED CORPORATION, a Delaware corporation
(collectively, “Guarantors,” and together with the Borrower, collectively,
“Obligors”).

RECITALS

The Lenders have extended credit accommodations to the Borrower in accordance
with the terms of an Amended and Restated Credit Agreement dated to be effective
as of July 29, 2010, as amended pursuant to the First Modification Agreement
dated as of September 28, 2010 (as so amended, and as the same may be amended,
modified, extended, renewed, restated, supplemented, or replaced from time to
time, “Credit Agreement”), and the terms of the other “Loan Documents,” as such
term is defined in the Credit Agreement. The Guarantors have guaranteed to the
Credit Parties (as such term is defined in the Credit Agreement) the repayment
and performance of all existing and future obligations of the Borrower to the
Credit Parties pursuant to Guaranty Agreements dated as of July 29, 2010 (as the
same may be amended, modified, extended, renewed, restated, supplemented or
replaced from time to time, collectively, “Guaranties”). Any capitalized terms
used herein without definition which are defined in, or defined by reference to
the Credit Agreement shall have the meanings thereby assigned.

The parties hereto have entered into this Agreement in order to amend certain
provisions of the Credit Agreement as set forth below, on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

AGREEMENT

Section 1. Acknowledgment And Reaffirmation Of Obligations. The Obligors
acknowledge and affirm that: (a) each of the Loan Documents is the valid and
binding obligation of each of the Obligors that is a signatory thereto; (b) the
Loan Documents are enforceable in accordance with all stated terms; (c) the
Obligors have no defenses, claims of offset, or counterclaims against the
enforcement of the Loan Documents in accordance with all stated terms; (d) no
Default of Event of Default is presently existing.

Section 2. Amendment and Modification of Credit Agreement. The Credit Agreement
is hereby amended and modified as follows:

Section 2.1. Amendment to Definition of “Applicable Rate”. The definition of
“Applicable Rate” is hereby amended by replacing the pricing grid set forth in
such definition with the following:

 

            Tier             
Level

  Total Leverage
Ratio     Applicable
Rate for
Adjusted
Base Rate
Borrowings     Applicable
Rate for
Eurodollar
Borrowings     Applicable
Rate for
Commitment
Fees     Applicable
Rate for LC
Issuance
Fees   1     ³ 2.50        2.00 %      3.00 %      0.35 %      3.00 %  2   ³
 2.00 < 2.50        1.75 %      2.75 %      0.30 %      2.75 %  3   ³ 1.50 <
2.00        1.50 %      2.50 %      0.25 %      2.50 %  4   ³ 1.00 < 1.50       
1.25 %      2.25 %      0.20 %      2.25 %  5     < 1.00        1.00 %      2.00
%      0.15 %      2.00 % 



--------------------------------------------------------------------------------

Section 2.2. Amendment to Definition of “LIBOR Rate”. The definition of “LIBOR
Rate” is hereby amended by replacing the proviso set forth at the end of such
definition with the following:

provided that, in no event shall the LIBOR Rate be a rate less than 0.375% per
annum.

Section 2.3. Amendment to Definition of “Maturity Date”. The definition of
“Maturity Date” is hereby amended by replacing the first sentence of such
definition with the following:

“Maturity Date” means January 1, 2014.

Section 2.4. Amendment to Definition of “Permitted Acquisition”. The definition
of “Permitted Acquisition” is hereby amended by replacing the final proviso
clause thereof with the following:

(f) the aggregate amount of all consideration payable for such acquisition,
which when combined with the aggregate amount of all consideration paid or
payable by the Borrower and its Subsidiaries pursuant to other Permitted
Acquisitions occurring in the same Fiscal Year, shall not be more than Ten
Million Dollars ($10,000,000.00).

Section 2.5. Amendment to Section 2.01(d). Section 2.01(d) (captioned “Increase
in Revolving Credit Commitments”) is hereby amended by deleting clause “(x)”
thereof and marking same as “intentionally omitted.”

Section 2.6. Amendment to Section 7.04. Section 7.04 (captioned “Investments,
Loans, Advances, Guarantees, and Acquisitions”) is hereby amended by replacing
clause “(d)” with the following:

(d) Permitted Acquisitions; provided that the aggregate amount of consideration
for all Permitted Acquisitions entered into by the Borrower and/or its
Subsidiaries in any Fiscal Year shall not exceed Ten Million Dollars
($10,000,000.00).

Section 2.7. Amendment to Section 7.08. Section 7.08 (captioned “Restricted
Payments”) is hereby amended by replacing clause “(c)” thereof with the
following:

(c) so long as no Default or Event of Default exists and is continuing, prior to
and after giving effect to such repurchase, including but not limited to full
compliance with all of its financial covenants set forth in this Agreement, the
Borrower may repurchase outstanding shares of its Capital Stock in an aggregate
amount of up to $5,000,000.00 in any Fiscal Year.

Section 2.8. Amendment to Section 7.12. Section 7.12 (captioned “Senior Leverage
Ratio”) is hereby deleted and marked as “intentionally omitted.”

Section 2.9. Amendment to Section 7.13. Section 7.13 (captioned “Total Leverage
Ratio”) is hereby amended and restated in its entirety as follows:

Section 7.13 Total Leverage Ratio. Tested quarterly, as of the last day of each
fiscal quarter, the Borrower’s Total Leverage Ratio for the previous four
quarters shall not at any time exceed 2.75:1.00.

Section 2.10. Amendment to Section 7.14. Section 7.14 (captioned “Minimum
Consolidated EBITDA”) is hereby amended and restated in its entirety as follows:

Section 7.14 Minimum Consolidated EBITDA. Tested quarterly, at the end of each
fiscal quarter and determined on a trailing twelve-month basis, the Borrower
shall not, at any time, cause, permit or allow its Consolidated EBITDA to be
less than $15,000,000.00.

 

2



--------------------------------------------------------------------------------

Section 2.11. Amendment to Section 7.16. Section 7.16 (captioned “Maximum
Capital Expenditures”) is hereby amended and restated in its entirety as
follows:

Section 7.16 Maximum Capital Expenditures. Tested annually, at the end of each
Fiscal Year, the Borrower shall not, at any time, permit Capital Expenditures
made or obligated to be made by the Borrower and its Subsidiaries to exceed
$7,000,000.00 in any Fiscal Year.

Section 2.12. Amendment to Section 7.17. Section 7.17 (captioned “Maximum Debt
Outstanding”) is hereby deleted and marked as “intentionally omitted.”

Section 2.13. Amendment to Section 7.18. Section 7.18 (captioned “Minimum
Liquidity”) is hereby deleted and marked as “intentionally omitted.”

Section 2.14. Amendment to Section 7.19. Section 7.19 (captioned “Amendments to
Convertible Senior Notes and Indenture; Prepayment of Convertible Senior Notes”)
is hereby amended and restated in its entirety as set forth below:

7.19. Amendments to Convertible Senior Notes and Indenture; Prepayment of
Convertible Senior Notes. The Borrower will not agree to any amendments to the
Indenture or the Convertible Senior Notes, except for any amendments to the
Indenture and the Convertible Senior Notes (a) under which the holders thereof
waive their rights to require the Borrower to redeem or repurchase the
Convertible Senior Notes on the First Repurchase Date or any other Repurchase
Date, (b) which have the effect of extending the First Repurchase Date, or any
other Repurchase Date, from the date presently set forth in the Convertible
Senior Notes and the Indenture to a date not less than one hundred eighty
(180) days after January 1, 2014, and (c) which, in connection with the
foregoing, modify the conversion price. The Borrower will not redeem or
repurchase any Convertible Senior Notes prior to the First Repurchase Date or
any other respective stated Repurchase Date, or prepay any principal, premium or
interest upon the Convertible Senior Notes prior to any stated payment or
maturity date; except that, in the absence of any continuing Defaults or Events
of Default, the Borrower may redeem, repurchase, or prepay any principal,
premium or interest amounts under the Convertible Senior Notes on the respective
stated Repurchase Date therefor, provided that, prior to, and after giving
effect to, each such redemption, repurchase, or prepayment transaction:

 

  (a) the Borrower is in full compliance with all of the terms and conditions
set forth in this Agreement and the other Loan Documents; and

 

  (b) no Defaults or Events of Default would then exist.

Section 2.15. Amendment to Section 10.02. Section 10.02 (captioned “Waivers and
Amendments”) is hereby amended to delete clause “(D)” of subsection 10.02(b)(ii)
and mark such clause “(D)” as intentionally omitted.

Section 3. No Other Modifications Of Loan Documents. The parties acknowledge
that except as specifically stated in this Agreement, the Credit Agreement and
the other Loan Documents shall not be deemed to have been amended, modified or
changed in any respect, and shall continue to be enforceable against the parties
thereto in accordance with all stated terms. Nothing contained herein is
intended to limit, vary, or terminate any liens, pledges, or security interests
presently existing for the benefit of the Credit Parties or to alter the lien
priority thereof. Each Obligor reaffirms and ratifies all of such liens,
pledges, security interests or mortgage liens previously granted for the benefit
of the Credit Parties.

Section 4. Amendment Fee. The Borrower shall pay to the Agent for the benefit of
each of the Lenders signing this Agreement on or before the Effective Date, an
amendment fee in an amount equal to the sum of the following calculated with
respect to each such Lender (a) the Revolving Credit Committed Amount of each
Lender, times (b) 15 Basis Points.

 

3



--------------------------------------------------------------------------------

Section 5. Reimbursement of Expenses of Agent. The Obligors agree to reimburse
the Agent, promptly upon receipt of an invoice therefor, for all reasonable
expenses incurred by the Agent in connection with this Agreement.

Section 6. Further Assurances. The Obligors each agree to execute and deliver to
the Agent such documents as may, from time to time, be reasonably requested by
the Agent in order to amend, modify and restate any of the Loan Documents as
contemplated by this Agreement and the Credit Agreement.

Section 7. No Novation; No Refinance. It is the intent of each of the parties
that nothing contained in this Agreement shall be deemed to effect or accomplish
or otherwise constitute a novation of any of the Loans or the other Obligations
or to be a refinance of any of the Loans or the other Obligations.

Section 8. Enforceability. This Agreement shall inure to the benefit of and be
enforceable against each of the parties and their respective successors and
assigns.

Section 9. Choice Of Law; Consent To Jurisdiction; Agreement As To Venue. This
Agreement shall be construed, performed and enforced and its validity and
enforceability determined in accordance with the laws of the State of New York
(“Governing State”) (excluding, however, conflict of laws principles). Each of
the parties irrevocably consents to the non-exclusive jurisdiction of the courts
of the Governing State and any United States District Court located in the
Governing State, if a basis for federal jurisdiction exists. Each of the parties
agrees that venue shall be proper in any State court located in the Governing
State selected by the Agent on behalf of the Credit Parties or in any United
States District Court located in the Governing State if a basis for federal
jurisdiction exists and waives any right to object to the maintenance of a suit
in any of the state or federal courts of the Governing State on the basis of
improper venue or of inconvenience of forum.

Section 10. RELEASE. IN ORDER TO INDUCE THE CREDIT PARTIES TO ENTER INTO THIS
AGREEMENT, EACH OF THE OBLIGORS FOREVER RELEASES AND DISCHARGES EACH OF THE
CREDIT PARTIES AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS,
AND AGENTS (COLLECTIVELY, THE “RELEASED PARTIES”) FROM ANY AND ALL CLAIMS,
CAUSES OF ACTION, SUITS AND DAMAGES (INCLUDING CLAIMS FOR ATTORNEYS’ FEES AND
COSTS) WHICH ANY OF THE OBLIGORS, JOINTLY OR SEVERALLY, EVER HAD OR MAY NOW HAVE
AGAINST ANY OF THE RELEASED PARTIES FOR ANY CLAIMS ARISING OUT OF OR RELATED IN
ANY WAY TO THE OBLIGATIONS, THE LOAN DOCUMENTS, THIS AGREEMENT OR THE
ADMINISTRATION THEREOF, WHETHER KNOWN OR UNKNOWN, INCLUDING BUT NOT LIMITED TO
ANY AND ALL CLAIMS BASED UPON OR RELYING ON ANY ALLEGATIONS OR ASSERTIONS OF
DURESS, ILLEGALITY, UNCONSCIONABILITY, BAD FAITH, BREACH OF CONTRACT, REGULATORY
VIOLATIONS, NEGLIGENCE, MISCONDUCT, OR ANY OTHER TORT, CONTRACT OR REGULATORY
CLAIM OF ANY KIND OR NATURE. THIS RELEASE IS INTENDED TO BE FINAL AND
IRREVOCABLE AND IS NOT SUBJECT TO THE SATISFACTION OF ANY CONDITIONS OF ANY
KIND.

Section 11. Counterparts And Delivery. This Agreement may be executed and
delivered in counterparts, and shall be fully enforceable against each
signatory, even if all designated signatories do not actually execute this
Agreement. This Agreement, and the signatures to this Agreement, may be
delivered via facsimile.

Section 12. Waiver of Jury Trial. All parties to this agreement waive the right
to a trial by jury in any action brought to enforce or construe this Agreement
or which otherwise arises out of or relates to this Agreement or the
transactions contemplated herein.

[Signatures Begin On The Following Page]

 

4



--------------------------------------------------------------------------------

Signature Page To Second Modification Agreement:

IN WITNESS WHEREOF, the parties have executed this Agreement with the specific
intention of creating a document under seal to be effective as of the date first
above written.

 

WITNESS/ATTEST

   

BORROWER:

 

LECROY CORPORATION,

A Delaware Corporation

 

    By:   /S/ SEAN B. O’CONNOR       Sean B. O’Connor, Vice President-Finance

WITNESS/ATTEST

 

   

GUARANTORS:

 

CATALYST ENTERPRISES, INC.,

A California Corporation

     

By:

  /S/ SEAN B. O’CONNOR       Sean B. O’Connor, Vice President-Finance    

COMPUTER ACCESS TECHNOLOGY CORPORATION,

A Delaware Corporation

      By:   /S/ SEAN B. O’CONNOR       Sean B. O’Connor, Vice President-Finance
   

LECROY LIGHTSPEED CORPORATION,

A Delaware Corporation

     

By:

 

/S/ SEAN B. O’CONNOR

      Sean B. O’Connor, Vice President-Finance

[Signatures Continued On The Following Page]



--------------------------------------------------------------------------------

Signature Page To Second Modification Agreement – Continued:

 

WITNESS/ATTEST

   

AGENT:

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

A New York Banking Corporation, In Its Capacity As Agent

For The Lenders

      By:   /S/ CHRIS TESLA       Chris Tesla, Vice President

WITNESS/ATTEST

   

LENDER:

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

A New York Banking Corporation, In Its Capacity As

A Lender

      By:   /S/ CHRIS TESLA       Chris Tesla, Vice President

[Signatures Continued On The Following Page]



--------------------------------------------------------------------------------

Signature Page To Second Modification Agreement – Continued:

 

WITNESS/ATTEST

   

LENDER:

 

CAPITAL ONE, N. A.,

A National Banking Association,

Successor to North Fork Bank, In Its Capacity As A Lender

      By:    /S/ GEORGE STIRLING       

Name:

Title:

  

George Stirling                

Senior Vice President                



--------------------------------------------------------------------------------

Signature Page To Second Modification Agreement – Continued:

 

WITNESS/ATTEST

   

LENDER:

 

RBS CITIZENS, N.A.,

In Its Capacity As A Lender

      By:    /S/ ANTHONY SELVAGGIO       

Name:

Title:

  

Anthony Selvaggio                

Vice President                